         Case 1:18-cr-00388-RDM Document 114 Filed 04/29/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                  :

       v.                                      : Crim. Nos. 1:18-CR-00388 (RDM)

CHARESE JOHNSON,                               : Trial Date: Oct. 28, 2020
      Defendant


                       UNOPPOSED MOTION FOR REVIEW AND
                     MODIFICATION OF CONDITIONS OF RELEASE
       Ms. Charese Johnson, through undersigned counsel, respectfully requests that this Court
review and modify her conditions of release in the above captioned case. Specifically, Ms.
Johnson requests that this Court remove the condition that Ms. Johnson is not allowed to “open
any bank accounts or lines of credit while on Pretrial Services Supervision” [ECF Document
16]. In support of this Motion, counsel states:


   1. Ms. Johnson is before the court charged in 1:18-cr-388, a case in which she has been

indicted on three counts of aiding and assisting in the preparation of a false tax return. Trial in

this matter is presently scheduled to take place on October 28, 2020.

   2. On January 28, 2019, at the initial hearing in this case, the Honorable Magistrate Judge

Deborah Robinson placed Ms. Johnson on pretrial release. Ms. Johnson has followed all

conditions of release and remained under the supervision of the Pretrial Service Agency without

infraction, violation, sanction, or reprimand for over a year. She remains in that posture even as

of the time of the instant pleading.

   3. Like many others in this country, Ms. Johnson is feeling financial pressure due to the

impact that the rapidly spreading COVID-19 pandemic has had on the nations economy.



                                                   1
         Case 1:18-cr-00388-RDM Document 114 Filed 04/29/20 Page 2 of 4




   4. Ms. Johnson is self-employed and has seen a marked decline in income due to the

national crisis and mandated social distancing. As a result concerns about paying bills and

making ends meet are very much a reality for her and her family.

   5. Because of the condition that she not “open any bank accounts or lines of credit while on

Pretrial Services Supervision” – Ms. Johnson has been unable to explore financial options that

she otherwise would have been able to pursue had that specific condition not been set. Notably,

this condition would seem to prohibit Ms. Johnson from availing herself of favorable interest

rates, obtaining additional credit, and even applying for loans and other assistance made

available, specifically to small business owners like Ms. Johnson, by the Coronavirus Aid,

Relief, and Economic Security (CARES) Act, recently passed by Congress.

   6. When this “no new credit” condition was implemented, no one could have predicted that

this country’s economy would have been in the condition that its in or that Ms. Johnson would

have been facing the financial difficulties that she is currently presented with. This is truly an

extenuating circumstance that makes a reconsideration of this condition appropriate, and a

change in this condition proper. Ms. Johnson, like many others, is faced with dire financial

challenges due to the slowed economy and diminished ability to earn at this time.

   7. Counsel has spoken with Ms. Johnson’s case manager, Mr. Sidberry, to ascertain

Pretrial’s position on this motion. According to Mr. Sidberry, Pretrial does not object the this

condition being removed.

   8. Similarly, in an email on April 29, 2020, the government also confirmed that it does not

oppose a change in this condition.


       For the foregoing and all other reasons that may be apparent to this Court, Ms. Johnson



                                                  2
         Case 1:18-cr-00388-RDM Document 114 Filed 04/29/20 Page 3 of 4




respectfully requests that her release conditions be modified and that she be permitted to open
bank accounts and/or lines of credit at her discretion.


                                              Respectfully Submitted,

                                              _________/s/________________

                                              Joseph P. Caleb, Esq.
                                              Bar No. 495383
                                              CalebLaw, PLLC
                                              1156 15th Street, N.W. Suite 510
                                              Washington, D.C. 20005
                                              (202) 787-5792
                                              (202) 587-2980 (facsimile)
                                              E-mail: jcaleb@bcrlawfirm.com


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing pleading was filed and served via ECF, this 29th
day of April, 2020, upon the U.S. Attorney’s Office and to counsel of record.

                                                     /s/
                                              ________________________
                                              Joseph P. Caleb




                                                 3
        Case 1:18-cr-00388-RDM Document 114 Filed 04/29/20 Page 4 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES                               :

       v.                                   : Crim. Nos. 1:18-CR-0388 (RDM)

CHARESE JOHNSON,                            : Trial Date: Oct. 28, 2020
      Defendant


                                            ORDER


A Motion For Review And Modification Of Conditions Of Release having been filed by the
defendant, it is this ____ day of _____________, 2020, ORDERED that the previous condition
as outlined in [ECF Document 16] that Ms. Johnson be prohibited from opening any bank
accounts or lines of credit be REMOVED, and that she be permitted to open accounts and credit
lines at her discretion due to the severe financial hardships presented by COVID-19.


                                            ______________________________
                                            Judge Moss

Copies to:

Joseph Caleb
Counsel for Ms. Johnson
CalebLaw, PLLC
1156 15th Street N.W.
Washington, D.C. 20005
(202) 787-5792

United States Department of Justice, Tax Div.
Abigail Chingos, Esq.
Jeffrey McLellan, Esq.




                                                4
